     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 1 of 19 Page ID #:202



 1   NICOLA T. HANNA
     United States Attorney                                      10/26/2020
 2   BRANDON D. FOX
                                                                      JB
     Assistant United States Attorney
 3   Chief, Criminal Division
     ERIK M. SILBER (Cal. Bar No. 190534)
 4   AMANDA M. BETTINELLI (Cal. Bar No. 233927)
     Assistant United States Attorneys
 5   Environmental and Community Safety Crimes Section
          1300 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2231/0470
          Facsimile: (213) 894-8513
 8        E-mail:    Erik.Silber@usdoj.gov
                     Amanda.Bettinelli@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 20-137-TJH

14             Plaintiff,                     PLEA AGREEMENT FOR DEFENDANT
                                              OTTO ESCOBAR, SR.
15                   v.

16   OTTO ESCOBAR, SR.,

17             Defendant.

18

19        1.    This constitutes the plea agreement between defendant OTTO
20   ESCOBAR, SR. (“defendant”) and the United States Attorney’s Office
21   for the Central District of California (the “USAO”).           This agreement
22   is limited to the USAO and cannot bind any other federal, state,
23   local, or foreign prosecuting, enforcement, administrative, or
24   regulatory authorities.
25                              DEFENDANT’S OBLIGATIONS
26        2.    Defendant agrees to:
27              a.    Give up the right to indictment by a grand jury and,
28   at the earliest opportunity requested by the USAO and provided by the
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 2 of 19 Page ID #:203



 1   Court, appear and plead guilty to a one-count second superseding

 2   information in the form attached to this agreement as Exhibit A or a

 3   substantially similar form, which charges defendant with causing and

 4   aided and abetting bribery concerning programs receiving federal

 5   funds, in violation of 18 U.S.C. §§ 666(a)(1)(B), 2(a), 2(b).

 6              b.    Agree that all court appearances, including his change

 7   of plea hearing and sentencing hearing, may proceed by video-

 8   teleconference (“VTC”) or telephone, if VTC is not reasonably

 9   available, so long as such appearances are authorized by Order of the

10   Chief Judge 20-043 or another order, rule, or statute.           Defendant

11   understands that, under the United States Constitution, the United

12   States Code, and the Federal Rules of Criminal Procedure (including

13   Rules 11, 32, and 43), he may have the right to be physically present

14   at these hearings.     Defendant understands that right and, after

15   consulting with counsel, voluntarily agrees to waive it and to

16   proceed remotely.     Defense counsel also joins in this consent,

17   agreement, and waiver.     Specifically, this agreement includes, but is

18   not limited to, the following:

19              i. Defendant consents under Federal Rules of Criminal

20   Procedure 5(f) and 10(c) and Section 15002(b) of the CARES Act to

21   proceed with his initial appearance and arraignment by VTC or

22   telephone, if VTC is not reasonably available.

23              ii. Defendant consents under Section 15002(b) of the CARES

24   Act to proceed with his waiver of indictment, under Federal Rule of

25   Criminal Procedure 7(b), by VTC or telephone, if VTC is not

26   reasonably available.

27

28

                                           2
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 3 of 19 Page ID #:204



 1              iii. Defendant consents under Section 15002(b) of the CARES

 2   Act to proceed with his change of plea hearing by VTC or telephone,

 3   if VTC is not reasonably available.

 4              iv. Defendant consents under Section 15002(b) of the CARES

 5   Act to proceed with his sentencing hearing by VTC or telephone, if

 6   VTC is not reasonably available.

 7              v. Defendant consents under 18 U.S.C. § 3148 and Section

 8   15002(b) of the CARES Act to proceed with any hearing regarding

 9   alleged violations of the conditions of pretrial release by VTC or

10   telephone, if VTC is not reasonably available.

11              c.    Not contest facts agreed to in this agreement.

12              d.    Abide by all agreements regarding sentencing contained

13   in this agreement.

14              e.    Appear for all court appearances, surrender as ordered

15   for service of sentence, obey all conditions of any bond, and obey

16   any other ongoing court order in this matter.

17              f.    Not commit any crime; however, offenses that would be

18   excluded for sentencing purposes under United States Sentencing

19   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

20   within the scope of this agreement.

21              g.    Be truthful at all times with the United States

22   Probation and Pretrial Services Office and the Court.

23              h.    Pay the applicable special assessment at or before the

24   time of sentencing unless defendant has demonstrated a lack of

25   ability to pay such assessments.

26                              THE USAO’S OBLIGATIONS

27        3.    The USAO agrees to:
28              a.    Not contest facts agreed to in this agreement.

                                           3
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 4 of 19 Page ID #:205



 1              b.    Abide by all agreements regarding sentencing contained

 2   in this agreement.

 3              c.    At the time of sentencing, provided that defendant

 4   demonstrates an acceptance of responsibility for the offense up to

 5   and including the time of sentencing, recommend a two-level reduction

 6   in the applicable Sentencing Guidelines offense level, pursuant to

 7   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 8   additional one-level reduction if available under that section.

 9              d.    Because the justice system is facing an unprecedented

10   crisis through the backlog of cases, the parties agree that the

11   defendant is entitled to a two-level variance, and the government

12   agrees to request a two-level variance if defendant complies with

13   paragraph 2 above, as recognition of defendant’s early acceptance of

14   responsibility, which will lessen the burden on the court system by:

15   (1) waiving any right to presence and pleading guilty at the earliest

16   opportunity by VTC (or telephone, if VTC is not reasonably

17   available); (2) waiving any right to presence and agreeing to be

18   sentenced by VTC (or telephone, if VTC is not reasonably available)

19   should the Central District of California’s General Order allow for

20   it; (3) agreeing to appear at all other times by VTC or telephone;

21   and (4) waiving all appellate rights.

22              e.    Recommend that defendant be sentenced to a term of

23   imprisonment no higher than the low end of the applicable Sentencing

24   Guidelines range.     For purposes of this agreement, the low end of the

25   Sentencing Guidelines range is that defined by the Sentencing Table

26   in U.S.S.G. Chapter 5, Part A, without regard to reductions in the

27   term of imprisonment that may be permissible through the substitution

28

                                           4
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 5 of 19 Page ID #:206



 1   of community confinement or home detention as a result of the offense

 2   level falling within Zone B or Zone C of the Sentencing Table.

 3              f.    Should the Court sentence defendant to a term of

 4   imprisonment, recommend that defendant not be required to self-

 5   surrender to serve his sentence until on or after February 1, 2021,

 6   unless defendant violates the conditions of his bond.

 7                               NATURE OF THE OFFENSE

 8              g.    Defendant understands that for defendant to be guilty
 9   of the crime charged in the second superseding information, that is,
10   bribery concerning programs receiving federal funds, in violation of
11   18 U.S.C. §§ 666(a)(1)(B), 2(a), 2(b), the following must be true:
12   (1) a co-defendant was an agent of an organization or of any state or
13   local government or agency; (2) the organization, government, or
14   agency received benefits in excess of $10,000 in a one-year period
15   pursuant to a Federal program involving a grant, a contract, a
16   subsidy, a loan, a guarantee, insurance, or another form of Federal
17   assistance; and (3) a co-defendant corruptly solicited or demanded
18   for the benefit of any person, or accepted or agreed to accept,
19   anything of value from any person, intending to be influenced or
20   rewarded in connection with any business, transaction, or series of
21   transactions of such organization, government, or agency involving
22   anything of value of $5,000 or more.        For defendant to have aided and
23   abetting a violation of bribery concerning programs receiving federal
24   funds under 18 U.S.C. § 2(a), (1) someone else committed the offense
25   of bribery concerning programs receiving federal funds; (2) defendant
26   aided, counseled, commanded, induced or procured that person with
27   respect to at least one element of the offense of bribery concerning
28   programs receiving federal funds; (3) defendant acted with the intent

                                           5
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 6 of 19 Page ID #:207



 1   to facilitate the offense of production of identification documents;

 2   and (4) defendant acted before the crime was completed.           A defendant

 3   may also be guilty of the offense of bribery concerning programs

 4   receiving federal funds under 18 U.S.C. § 2(b) even if the defendant

 5   did not personally commit the acts constituting the crime if the

 6   defendant willfully caused an act to be done that if directly

 7   performed by him would be an offense against the United States.                A

 8   defendant who puts in motion or causes the commission of an

 9   indispensable element of the offense may be found guilty as if he had

10   committed this element himself.

11                                      PENALTIES

12           4.   Defendant understands that the statutory maximum sentence
13   that the Court can impose for a violation of 18 U.S.C. § 666, is: 10
14   years imprisonment; a three-year period of supervised release; a fine
15   of $250,000 or twice the gross gain or gross loss resulting from the
16   offense, whichever is greatest; and a mandatory special assessment of
17   $100.
18           5.   Defendant understands that supervised release is a period
19   of time following imprisonment during which defendant will be subject
20   to various restrictions and requirements.         Defendant understands that
21   if defendant violates one or more of the conditions of any supervised
22   release imposed, defendant may be returned to prison for all or part
23   of the term of supervised release authorized by statute for the
24   offense that resulted in the term of supervised release, which could
25   result in defendant serving a total term of imprisonment greater than
26   the statutory maximum stated above.
27           6.   Defendant understands that, by pleading guilty, defendant
28   may be giving up valuable government benefits and valuable civic

                                           6
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 7 of 19 Page ID #:208



 1   rights, such as the right to vote, the right to possess a firearm,

 2   the right to hold office, and the right to serve on a jury.

 3   Defendant understands that he is pleading guilty to a felony and that

 4   it is a federal crime for a convicted felon to possess a firearm or

 5   ammunition.     Defendant understands that the conviction in this case

 6   may also subject defendant to various other collateral consequences,

 7   including but not limited to revocation of probation, parole, or

 8   supervised release in another case and suspension or revocation of a

 9   professional license.     Defendant understands that unanticipated

10   collateral consequences will not serve as grounds to withdraw

11   defendant’s guilty plea.

12           7.   Defendant understands that, if defendant is not a United

13   States citizen, the felony conviction in this case may subject

14   defendant to: removal, also known as deportation, which may, under

15   some circumstances, be mandatory; denial of citizenship; and denial

16   of admission to the United States in the future.          The Court cannot,

17   and defendant’s attorney also may not be able to, advise defendant

18   fully regarding the immigration consequences of the felony conviction

19   in this case.    Defendant understands that unexpected immigration

20   consequences will not serve as grounds to withdraw defendant’s guilty

21   plea.

22                                   FACTUAL BASIS

23           8.   Defendant admits that defendant is, in fact, guilty of the
24   offense to which defendant is agreeing to plead guilty.           Defendant
25   and the USAO agree to the statement of facts provided below and agree
26   that this statement of facts is sufficient to support a plea of
27   guilty to the charge described in this agreement and to establish the
28   Sentencing Guidelines factors set forth in paragraph 10 below but is

                                           7
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 8 of 19 Page ID #:209



 1   not meant to be a complete recitation of all facts relevant to the

 2   underlying criminal conduct or all facts known to either party that

 3   relate to that conduct.

 4        Starting no later than 2015 and continuing through 2017,

 5   defendant operated OK Driving School, through which he arranged for

 6   California Department of Motor Vehicle (“DMV”) applicants who could

 7   not otherwise obtain driver’s licenses to fraudulently obtain them.

 8   Defendant charged his customers a fee for obtaining a fraudulent

 9   passing DMV score, and to facilitate the fraud, and he collected

10   money used to bribe DMV employees to commit the fraud.           The money was

11   then, in fact, paid to DMV employees as a bribe to commit the fraud.

12        For example, in or around March 2015, driver’s license applicant

13   I.S.R. agreed to pay defendant $400 to obtain a fraudulent passing

14   score on the written test for a driver’s license.          Defendant then

15   arranged for the entry of the fraudulent passing test, keeping $200

16   of the fees and causing $200 to be forwarded to DMV employees to

17   obtain the fraudulent passing test.        To execute the scheme and to

18   commit fraud, on March 23, 2015, a DMV employee accessed California

19   DMV computer records associated with applicant I.S.R., improperly

20   entered passing scores on tests required for an instructional permit

21   for I.S.R. (signs test and Class C Law test), and then issued an

22   instructional permit to I.S.R.       DMV fraud applicant I.S.R., however,

23   never actually physically went to the Torrance DMV office, did not

24   take the required tests, and was therefore not entitled to receive

25   the California DMV instructional permit.         Instead, I.S.R. was

26   fraudulently attempting to obtain an instructional permit (and

27   ultimately driver’s license), and defendant accepted money to arrange

28   the false entry of the passing test scores.

                                           8
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 9 of 19 Page ID #:210



 1           Similarly, in or around March 2015, driver’s license applicant

 2   R.H.B. agreed to pay defendant $700 to obtain a fraudulent passing

 3   score on the written test for his driver’s license.           Defendant then

 4   arranged for the entry of the fraudulent passing test, keeping $350

 5   of the fees and causing $350 to be forwarded to DMV employees to

 6   obtain the fraudulent passing test.        On same date identified above,

 7   March 23, 2015, that same DMV employee again improperly accessed a

 8   California DMV record, this time associated with applicant R.H.B.,

 9   entered passing scores on tests required for an instructional permit

10   for R.H.B. (signs test and Class C Law test), and then issued a

11   California DMV instructional permit for R.H.B.          Similar to I.S.R.,

12   applicant R.H.B. never physically went to the Torrance DMV office,

13   did not take the tests, and was therefore not entitled to receive the

14   California DMV instructional permit.        As above, applicant R.H.B. was

15   fraudulently attempting to obtain an instructional permit (and

16   ultimately driver’s license), and defendant accepted money to arrange

17   the false entry of the passing test scores.

18           Similarly, in or around April 2016, R.H.B.’s son also agreed to

19   pay defendant to fraudulently obtain a driver’s license after he

20   twice failed the written test.       R.H.B.’s son agreed to pay $2,000 to

21   fraudulently obtain a passing score on the written test for his

22   driver’s license.     Defendant then arranged for the entry of the

23   fraudulent passing test, keeping $1,000 of the fees and causing $1000

24   to be forwarded to DMV employees to obtain the fraudulent passing

25   test.    On April 7, 2016, a different DMV employee, who was working

26   under the direction of the previous DMV employee, improperly accessed

27   the California DMV computer record associated with R.H.B.’s son,

28   entered passing scores on a test required for an instructional permit

                                           9
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 10 of 19 Page ID #:211



 1   for R.H.B.’s son (Class C Law test), and then issued a California DMV

 2   instructional permit for R.H.B.’s son.         As above, R.H.B.’s son never

 3   went in person to a California DMV office location, did not take the

 4   tests, and was therefore not entitled to receive the California DMV

 5   instructional permit.      Instead, defendant accepted money to arrange

 6   the false entry of the passing test scores.

 7         On December 13, 2017, law enforcement set up an undercover

 8   transaction involving defendant where the undercover officer would

 9   pay defendant $600 to arrange a fraudulent driver’s license.             The

10   undercover officer paid defendant the $600, which defendant accepted,

11   but law enforcement called off the attempted transaction before

12   actually obtaining the fraudulent driver’s license.

13         From on or about March 23, 2015, to on or about March 22, 2016,

14   California DMV employees received at least $5,000 to arrange for

15   fraudulent driver’s licenses.       In 2015 and 2016, the California DMV

16   received five different grants of federal funds under Federal

17   programs:    (1) 2012 Performance and Registration Information Systems

18   Management (“PRISM”); (2) 2015 PRISM; (3) 2013 Commercial Driver’s

19   License Program Improvement (“CDLPI”); (4) 2014 CDLPI; and (5) Joint

20   Terrorism Task Force.      The first four categories of funding came from

21   programs by the Federal Motor Carrier Safety Administration and the

22   last category came from a program of the Federal Bureau of

23   Investigation.     For the fiscal year beginning on July 1, 2014 and

24   ending on June 30, 2015, the California DMV received $1,414,332 in

25   federal grant money and, in the fiscal year beginning on July 1, 2015

26   and ending on June 30, 2016, the California DMV received $954,147 in

27   federal grant money.      From on or about March 23, 2015, to on or about

28

                                           10
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 11 of 19 Page ID #:212



 1   March 22, 2016, the California DMV received at least $10,000 of

 2   federal grant money under one or more federal programs.

 3                                 SENTENCING FACTORS

 4         9.    Defendant understands that in determining defendant’s
 5   sentence the Court is required to calculate the applicable Sentencing
 6   Guidelines range and to consider that range, possible departures
 7   under the Sentencing Guidelines, and the other sentencing factors set
 8   forth in 18 U.S.C. § 3553(a).       Defendant understands that the
 9   Sentencing Guidelines are advisory only, that defendant cannot have
10   any expectation of receiving a sentence within the calculated
11   Sentencing Guidelines range, and that after considering the
12   Sentencing Guidelines and the other § 3553(a) factors, the Court will
13   be free to exercise its discretion to impose any sentence it finds
14   appropriate up to the maximum set by statute for the crime of
15   conviction.
16         10.   Defendant and the USAO agree to the following applicable
17   Sentencing Guidelines factors:
18      Base Offense Level:                     12       U.S.S.G. § 2C1.1(a)(2)
19      More than One Bribe:                    +2       U.S.S.G. § 2C1.1(b)(1)
20   Defendant and the USAO reserve the right to argue that additional
21   specific offense characteristics, adjustments, and departures under
22   the Sentencing Guidelines are appropriate, including an enhancement
23   for value of the bribes under U.S.S.G. § 2C1.1(b)(2) and an
24   enhancement because the offense involved a sensitive position under
25   U.S.S.G. § 2C1.1(b)(3).
26         11.   Defendant understands that there is no agreement as to
27   defendant’s criminal history or criminal history category.
28

                                           11
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 12 of 19 Page ID #:213



 1                         WAIVER OF CONSTITUTIONAL RIGHTS

 2         12.   Defendant understands that by pleading guilty, defendant

 3   gives up the following rights:

 4               a.   The right to persist in a plea of not guilty.

 5               b.   The right to a speedy and public trial by jury.

 6               c.   The right to be represented by counsel – and if

 7   necessary have the Court appoint counsel - at trial.           Defendant

 8   understands, however, that, defendant retains the right to be

 9   represented by counsel – and if necessary have the Court appoint

10   counsel – at every other stage of the proceeding.

11               d.   The right to be presumed innocent and to have the

12   burden of proof placed on the government to prove defendant guilty

13   beyond a reasonable doubt.

14               e.   The right to confront and cross-examine witnesses

15   against defendant.

16               f.   The right to testify and to present evidence in

17   opposition to the charges, including the right to compel the

18   attendance of witnesses to testify.

19               g.   The right not to be compelled to testify, and, if

20   defendant chose not to testify or present evidence, to have that

21   choice not be used against defendant.

22               h.   Any and all rights to pursue any affirmative defenses,

23   Fourth Amendment or Fifth Amendment claims, and other pretrial

24   motions that have been filed or could be filed.

25                          WAIVER OF APPEAL OF CONVICTION

26         13.   Defendant understands that, with the exception of an appeal
27   based on a claim that defendant’s guilty plea was involuntary, by
28   pleading guilty defendant is waiving and giving up any right to

                                           12
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 13 of 19 Page ID #:214



 1   appeal defendant’s conviction on the offense to which defendant is

 2   pleading guilty.     Defendant understands that this waiver includes,

 3   but is not limited to, arguments that the statute to which defendant

 4   is pleading guilty is unconstitutional, and any and all claims that

 5   the statement of facts provided herein is insufficient to support

 6   defendant’s plea of guilty.

 7                  LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 8         14.   Defendant gives up the right to appeal all of the
 9   following: (a) the procedures and calculations used to determine and
10   impose any portion of the sentence; (b) the term of imprisonment
11   imposed by the Court; (c) the fine imposed by the Court, provided it
12   is within the statutory maximum; (d) to the extent permitted by law,
13   the constitutionality or legality of defendant’s sentence, provided
14   it is within the statutory maximum; (e) the amount and terms of any
15   restitution order; (f) the term of probation or supervised release
16   imposed by the Court, provided it is within the statutory maximum;
17   and (g) any of the following conditions of probation or supervised
18   release imposed by the Court: the conditions set forth in General
19   Order 20-04 of this Court; the drug testing conditions mandated by 18
20   U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use
21   conditions authorized by 18 U.S.C. § 3563(b)(7).
22         15.   Defendant also gives up any right to bring a postconviction
23   collateral attack on the conviction or sentence, including any order
24   of restitution, except a post-conviction collateral attack based on a
25   claim of ineffective assistance of counsel or an explicitly
26   retroactive change in the applicable Sentencing Guidelines,
27   sentencing statutes, or statutes of conviction.          Defendant
28   understands that this waiver includes, but is not limited to,

                                           13
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 14 of 19 Page ID #:215



 1   arguments that the statute to which defendant is pleading guilty is

 2   unconstitutional, that newly discovered evidence purportedly supports

 3   defendant’s innocence, and any and all claims that the statement of

 4   facts provided herein is insufficient to support defendant’s plea of

 5   guilty.

 6         16.    The USAO agrees that, provided (a) all portions of the

 7   sentence are at or below the statutory maximum specified above and

 8   (b) the Court imposes a term of imprisonment of no less than 30

 9   months in prison, the USAO gives up its right to appeal any portion

10   of the sentence.

11                       RESULT OF WITHDRAWAL OF GUILTY PLEA

12         17.    Defendant agrees that if, after entering a guilty plea
13   pursuant to this agreement, defendant seeks to withdraw and succeeds
14   in withdrawing defendant’s guilty plea on any basis other than a
15   claim and finding that entry into this plea agreement was
16   involuntary, then (a) the USAO will be relieved of all of its
17   obligations under this agreement; and (b) should the USAO choose to
18   pursue any charge that was either dismissed or not filed as a result
19   of this agreement, then (i) any applicable statute of limitations
20   will be tolled between the date of defendant’s signing of this
21   agreement and the filing commencing any such action; and
22   (ii) defendant waives and gives up all defenses based on the statute
23   of limitations, any claim of pre-indictment delay, or any speedy
24   trial claim with respect to any such action, except to the extent
25   that such defenses existed as of the date of defendant’s signing this
26   agreement.
27

28

                                           14
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 15 of 19 Page ID #:216



 1                            EFFECTIVE DATE OF AGREEMENT

 2           18.   This agreement is effective upon signature and execution of

 3   all required certifications by defendant, defendant’s counsel, and an

 4   Assistant United States Attorney.

 5                                BREACH OF AGREEMENT

 6                 Defendant agrees that if defendant, at any time after the
 7   signature of this agreement and execution of all required
 8   certifications by defendant, defendant’s counsel, and an Assistant
 9   United States Attorney, knowingly violates or fails to perform any of
10   defendant’s obligations under this agreement (“a breach”), the USAO
11   may declare this agreement breached.        All of defendant’s obligations
12   are material, a single breach of this agreement is sufficient for the
13   USAO to declare a breach, and defendant shall not be deemed to have
14   cured a breach without the express agreement of the USAO in writing.
15   If the USAO declares this agreement breached, and the Court finds
16   such a breach to have occurred, then: (a) if defendant has previously
17   entered a guilty plea pursuant to this agreement, defendant will not
18   be able to withdraw the guilty plea, and (b) the USAO will be
19   relieved of all its obligations under this agreement.
20                 Following the Court’s finding of a knowing breach of this
21   agreement by defendant, should the USAO choose to pursue any charge
22   that was either dismissed or not filed as a result of this agreement,
23   then:
24                 a.   Defendant agrees that any applicable statute of
25   limitations is tolled between the date of defendant’s signing of this
26   agreement and the filing commencing any such action.
27                 b.   Defendant waives and gives up all defenses based on
28   the statute of limitations, any claim of pre-indictment delay, or any

                                           15
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 16 of 19 Page ID #:217



 1   speedy trial claim with respect to any such action, except to the

 2   extent that such defenses existed as of the date of defendant’s

 3   signing this agreement.

 4               c.   Defendant agrees that: (i) any statements made by

 5   defendant, under oath, at the guilty plea hearing (if such a hearing

 6   occurred prior to the breach); (ii) the agreed to factual basis

 7   statement in this agreement; and (iii) any evidence derived from such

 8   statements, shall be admissible against defendant in any such action

 9   against defendant, and defendant waives and gives up any claim under

10   the United States Constitution, any statute, Rule 410 of the Federal

11   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

12   Procedure, or any other federal rule, that the statements or any

13   evidence derived from the statements should be suppressed or are

14   inadmissible.

15           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

16                                 OFFICE NOT PARTIES
17         21.   Defendant understands that the Court and the United States
18   Probation and Pretrial Services Office are not parties to this
19   agreement and need not accept any of the USAO’s sentencing
20   recommendations or the parties’ agreements to facts or sentencing
21   factors.
22         22.   Defendant understands that both defendant and the USAO are
23   free to: (a) supplement the facts by supplying relevant information
24   to the United States Probation and Pretrial Services Office and the
25   Court, (b) correct any and all factual misstatements relating to the
26   Court’s Sentencing Guidelines calculations and determination of
27   sentence, and (c) argue on appeal and collateral review that the
28   Court’s Sentencing Guidelines calculations and the sentence it

                                           16
     Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 17 of 19 Page ID #:218



 1   chooses to impose are not error, although each party agrees to

 2   maintain its view that the calculations in paragraph 10 are

 3   consistent with the facts of this case.         While this paragraph permits

 4   both the USAO and defendant to submit full and complete factual

 5   information to the United States Probation and Pretrial Services

 6   Office and the Court, even if that factual information may be viewed

 7   as inconsistent with the facts agreed to in this agreement, this

 8   paragraph does not affect defendant’s and the USAO’s obligations not

 9   to contest the facts agreed to in this agreement.

10         23.   Defendant understands that even if the Court ignores any

11   sentencing recommendation, finds facts or reaches conclusions

12   different from those agreed to, and/or imposes any sentence up to the

13   maximum established by statute, defendant cannot, for that reason,

14   withdraw defendant’s guilty plea, and defendant will remain bound to

15   fulfill all defendant’s obligations under this agreement.            Defendant

16   understands that no one -- not the prosecutor, defendant’s attorney,

17   or the Court -- can make a binding prediction or promise regarding

18   the sentence defendant will receive, except that it will be within

19   the statutory maximum.

20                              NO ADDITIONAL AGREEMENTS

21         24.   Defendant understands that, except as set forth herein,
22   there are no promises, understandings, or agreements between the USAO
23   and defendant or defendant’s attorney, and that no additional
24   promise, understanding, or agreement may be entered into unless in a
25   writing signed by all parties or on the record in court.
26

27

28

                                           17
Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 18 of 19 Page ID #:219




                                                       




                                                    10/15/2020
Case 2:20-cr-00137-TJH Document 69 Filed 10/26/20 Page 19 of 19 Page ID #:220




                                                   10/15/2020
